Motion GRANTED and Order filed September 10, 2021.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00509-CV
                                   ____________

                IN RE UBER TECHNOLOGIES, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-67824

                                     ORDER

      On September 9, 2021, relator Uber Technologies, Inc., filed a petition for
writ of mandamus in this court. Relator asks this court to order the Honorable Kyle
Carter, Judge of the 125th District Court, in Harris County, Texas, to set aside his
(1) July 5, 2021 discovery order; (2) August 27, 2021 ruling denying relator’s motion
for reconsideration; (3) August 30, 2021 order requiring relator to comply with his
July 5, 2021 discovery order; and (4) September 9, 2021 order denying relator’s
motion to vacate or to stay, entered in trial court number 2020-67824, styled Jane
Doe v. Uber Technologies, Inc., et al.

      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On September 9, 2021, relator asks this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the (1) July 5, 2021 discovery order; (2) August 27, 2021 ruling
denying relator’s motion for reconsideration; (3) August 30, 2021 order requiring
relator to comply with the July 5, 2021 discovery order; and (4) September 9, 2021
order denying relator’s motion to vacate or to stay, entered in trial court cause
number 2020-67824, Jane Doe v. Uber Technologies, Inc., et al., STAYED until a
final decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests Jane Doe, the real party-in-interest, to file a
response to the petition for writ of mandamus on or before September 27, 2021. See
Tex. R. App. P. 52.4.

                                    PER CURIAM


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                           2